Citation Nr: 1014570	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for scleroderma with 
Raynaud's phenomena (claimed as a lung condition with poor 
circulation of the hands).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The appellant served in the Army National Guard of 
Pennsylvania from October 1981 to March 2006, and had 
unverified active duty from March 7 to July 8, 1982, and from 
February 24 to May 19 2003.  Her service also includes 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the appellant's claim of 
entitlement to service connection for scleroderma with 
Raynaud's phenomena (claimed as a lung condition with poor 
circulation of the hands).

In August 2009, the appellant testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her September 2006 claim, the appellant maintained that 
she suffered from a lung condition and poor circulation in 
her hands as a result of service.  These problems have been 
attributed to diagnoses of scleroderma with Raynaud's 
phenomena.  Before the Board can adjudicate this claim, 
however, additional development is needed by the RO/AMC.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Stated somewhat differently, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus (i.e., 
link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury, but not disease, incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from a disease or injury 
incurred in, or aggravated, while performing ACDUTRA, or from 
an injury, but not disease, incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition," that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the record shows that the appellant evidently 
developed scleroderma with Raynaud's phenomena sometime in 
the mid 1990s, according to a June 2005 private medical 
record from Dr. M.M. and, thus, apparently did not first 
manifest during a period of ACDUTRA, although this is not 
entirely clear.  Since scleroderma with Raynaud's phenomena 
is a disease process, and not the result of an injury, 
service connection can only be established if it was incurred 
or aggravated while she was performing ACDUTRA, and not 
INACDUTRA.  

During her period of service from February 24 to May 19, 
2003, the appellant was treated for a viral syndrome on three 
separate occasions - March 2, 2003, April 2, 2003, and April 
26, 2003 - for which various medications were prescribed.  
Also, during a two-mile run as part of an annual physical 
training exercise on October 9, 2004 (apparently while on 
INADUTRA), she was taken to The Good Samaritan Hospital for 
acute onset of chest pain.  The diagnosis was pulmonary 
fibrosis.  A November 9, 2004 service record includes 
diagnoses of pulmonary fibrosis and Raynaud's.  
(Parenthetically, the Board notes that a May 2007 VA 
examination report includes a medical opinion that the 
Veteran's pulmonary fibrosis was consistent with 
scleroderma.)  A physical profile (DA Form 3349) dated on 
October 19, 2005 notes that the appellant's Raynaud's 
scleroderma rendered her unfit for duty in the National 
Guard.  She was eventually discharged from the Army National 
Guard in March 2006.

The evidence outlined above reflects that the appellant's 
disability due to scleroderma with Raynaud's phenomena 
evidently did not have its onset while on ACDUTRA.  It is 
unclear, however, whether this condition was aggravated by a 
period of ACDUTRA or whether any worsening was due to the 
natural progression of the disease.  In order to make this 
determination, additional evidence is needed to determine all 
of the appellant's periods of service, particularly all 
periods of ACDUTRA, as well as a medical opinion to determine 
whether her disability due to scleroderma with Raynaud's 
phenomena was aggravated by any period of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the United States Army 
Reserve, the Adjutant General or 
Commandant of the Pennsylvania Army 
National Guard, the National Personnel 
Records Center (NPRC), and any other 
appropriate State or Federal agency 
and:

a.	obtain the appellant's complete 
personnel file.

b.	Verify all periods of the 
appellant's active duty, 
including from March to July 1982 
and from February to May 2003.

c.	Request the specific dates-not 
retirement points-for all the 
appellant's periods of active and 
inactive duty for training since 
1981, to particularly include 
from 2003 to 2006.

2.	If it is reasonably certain these 
records do not exist or that any 
further efforts to obtain them would 
be futile, provide the appellant with 
a written explanation of how service 
records are maintained, why the search 
that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.

3.	The appellant's medical records should 
then be forwarded for review by a VA 
physician with appropriate expertise 
to determine the etiology of any 
scleroderma with Raynaud's phenomena 
(claimed as a lung condition with poor 
circulation of the hands).  An 
examination should be scheduled only 
if deemed necessary by the physician-
examiner.  Based on a through review 
of the claims files and any 
examination findings, the physician 
examiner is to address the following:

a.	Does the appellant currently have 
a disorder manifested by 
scleroderma with Raynaud's 
phenomena (claimed as a lung 
condition with poor circulation 
of the hands) or another 
disorder?

b.	Taking into consideration all of 
the evidence of record, including 
the March to July 1982, February 
to May 2003, November 2004 and 
October 2005 medical records, 
when did any currently diagnosed 
scleroderma disorder start?  

c.	If any disability was incurred 
before March 1982, February 2003, 
or November 2004, or October 
2005, was there a permanent 
increase in disability, beyond 
the natural progress of the 
disorder, during the appellant's 
period of ACDUTRA , namely from 
March to July 1982, February to 
March 2003, or in November 2004 
or October 2005?  (In responding 
to this question, the examiner is 
advised that temporary or 
intermittent flare-ups of a pre-
existing injury or disease are 
not sufficient to be considered 
"aggravation in service" unless 
the underlying condition, as 
contrasted with symptoms, has 
worsened.  If aggravation is 
found, the examiner should 
attempt to quantify the degree of 
additional disability resulting 
from the aggravation.)

d.	The examiner is to address the 
etiology of any scleroderma with 
Raynaud's phenomena (claimed as a 
lung condition with poor 
circulation of the hands) found 
to be present, to include whether 
it is at least as likely as not, 
i.e., is there a 50/50 chance, 
that any current scleroderma with 
Raynaud's phenomena (claimed as a 
lung condition with poor 
circulation of the hands), were 
caused by military service 
(including the findings noted in 
the March to July 1982 or 
February to May 2003 service 
treatment records).

e.	A complete rationale should be 
provided for all opinions 
rendered.  The examiner can offer 
an opinion only by engaging in 
speculation, that fact must be 
noted and explained.  The 
examination report should 
indicate if the Veteran's medical 
records were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

4.	The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all questions posed were 
not answered.

5.	Then, in light of the additional 
evidence, readjudicate the claim of 
entitlement to service connection for 
scleroderma with Raynaud's phenomena 
(claimed as a lung condition with poor 
circulation of the hands).  If any 
aspect of the claim is not granted to 
the appellant's satisfaction, send her 
and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



